Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 28 recite a computer program product. The specification states that computer program product may be provided on or comprised in a carrier medium. The carrier medium may be transient or non-transient. Therefore, in view of the ordinary and customary meaning of a computer program product and in accordance with the broadest reasonable interpretation of the claim, said program product could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject 
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 29 recites “a carrier medium”, wherein the carrier medium comprising a signal. 
Non-limiting examples of claims that are not directed to any of the statutory categories include: Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave. 
For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 6, 8, 16, 18-20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depend from claim 12, but it is unclear if it depends from claim 1, claim 2, or claim 12. 
Claim 6 recites the limitation "the drill string" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This also applies to claim 16.
In claim 8, “one or more mud pumps” followed by “the mud pumps” creates a logical inconsistency in the event that there is only one mud pump. 
Claim 16 recites the limitation "the rate of penetration" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “said command signal” and depend from claim 1 which recites “one or more command signals”. This creates a logical inconsistency in the event that there is only a single signal. 
Claim 18 recites the limitation "the well control infrastructure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 recite the limitation "the installation".  There is insufficient antecedent basis for this limitation in the claim. 


Claim 25 recites “e.g. from the operative” which renders the claim indefinite because it is unclear whether the limitation “e.g. from the operative” is part of the claimed invention. Illustration of preferences in a claim lead to confusion over the intended scope of a claim. See MPEP § 2173.05(q) for “exemplary claim language”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-16, 18, 21-23, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne et al. (U.S. 2012/0274475A1).
Regarding claim 1, Milne et al. disclose an automated system (see fig. 1) for use in well control (refer to para 0005), the system comprising: a controller (77, figs. 1 and 
Regarding claim 2, Milne et al. disclose wherein the initial well control protocol comprises a well shut-in protocol (refer to para 0031).  
Regarding claim 3, Milne et al. disclose wherein the initial well control protocol comprises one or more preselected well control operations (para 0029: the control system may be programmed to initially provide a visual or optionally audible warning).  
Regarding claim 4, Milne et al. disclose wherein the initial well control protocol comprises a plurality of well control operations (para 0029: visual and audible warning comprises a plurality of well control operations).  
Regarding claim 5, Milne et al. disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with components of an oil and/or gas installation (see oil and/or gas installation of fig. 1).  

Regarding claim 10, Milne et al. disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with a blowout preventer (BOP) of the installation (27), the initial well control protocol comprising a command signal to the BOP to close the BOP (refer to para 0029).  
Regarding claims11-12, Milne et al. disclose wherein the system is configured to action a further well control protocol; wherein the further well control protocol comprises or takes the form of an influx circulation operation (para 0029: pumping of drilling mud down hole).  
Regarding claim 13, Milne et al. disclose wherein the further well control protocol comprises or takes the form of a well kill operation (refer to para 0019 and 0029).  
Regarding claim 14, Milne et al. disclose wherein the further well control protocol comprises or takes the form of a fluid pumping operation (para 0019 and 0029: the kill operation involves a fluid pumping operation).  
Regarding claim 15, Milne et al. disclose wherein the system comprises, is coupled to or may communicate with, a sensor (67 and/or 69) arrangement for detecting the fluid flow rate or fluid volumetric rate from the wellbore (refer to para 0027 and 0028).  
Regarding claim 16, Milne et al. disclose wherein the sensor arrangement further comprises a weight sensor (71) configured to measure weight of the drill string (refer o para 0024).

Regarding claim 21, Milne et al. disclose an offshore (see fig. 1, platform 40) oil and/or gas installation comprising the automated system for use in well control of claim 1 (refer to para 0009).  
Regarding claim 22, Milne et al. disclose an automated method for use in well control (refer to para 0005), the method comprising:6GDY/prbApplication No.: New ApplicationDocket No.: 1354Y-000067-US receiving a signal (figs. 1-2 and para 0028: signal from sensor 67) indicative of a fluid flow rate or fluid volumetric rate from a wellbore (see fig. 1 and refer to para 0028: fluid flow rate); determining from said signal whether the fluid flow rate or fluid volumetric rate exceeds a preselected threshold (para 0028: flow rate data from sensor 67 is compared with data from rate sensor 69, and if outside a preset range/ preselected threshold, an influx condition is detected), wherein, on determining that said received fluid flow rate or fluid volumetric rate exceeds said preselected threshold, the method comprises automatically initiating an initial well control operation (para 0029: audible warning, closing of annular BOP).  
Regarding claim 23, Milne et al. disclose wherein the controller additionally receives one or more input signal in the form of a pressure data (pressure sensor 61, refer to para 0022).
Regarding claim 26, Milne et al. wherein the controller (77) is configured to receive one or more input signal in the form of well control procedure data (para 0019: the controller receives signal from the sensors to automatically perform a well control procedure). 
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-20, 24-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (U.S. 2012/0274475A1), in view of Sanchez Soto et al. (U.S. 2018/0187498A1).
Regarding claim 17, Milne et al. teach all the features of this claim as applied to claim 1 above; however, Milne et al. is silent to wherein the system comprises, is coupled to, or operatively associated with a human machine interface (HMI) arrangement.  
Sanchez Soto et al. teach a kick detection system (see figs. 1-2), wherein the system comprises, is coupled to, or operatively associated with a human machine interface (HMI) arrangement (220, 230, fig. 2) for presenting information about the drilling operation to a user (225, refer to para 0046).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Milne et al. to 
Regarding claim 19, Milne et al. teach all the features of this claim as applied to claim 1 above; however, Milne et al. fail to teach wherein the system comprises, is configured for connection to or is operatively associated with a managed pressure drilling system of the installation.  
Sanchez Soto et al. teach the kick detection system (see figs. 1-2) comprises, is configured for connection to or is operatively associated with a managed pressure drilling system of the installation (refer to para 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Milne et al. to be associated with a managed pressure drilling system of the installation, as taught by Sanchez Soto et al., for controlling the pressure of the wellbore being drilled. 
Regarding claim 20, Milne et al. teach all the features of this claim as applied to claim 1 above; however, Milne et al. fail to teach wherein at least one of: the system comprises an early kick detection system; the system is configured for connection to and/or operatively associated with an early kick detection system of the installation.  
Sanchez Soto et al. teach wherein at least one of: the system comprises an early kick detection system; the system is configured for connection to and/or operatively associated with an early kick detection system of the installation (refer to abstract) for identifying an early stage formation of a well kick which improves well control, reduces unnecessary well shut-in events, and reduces costs related to drilling operations (refer to para 0027).  

Regarding claim 24, Milne et al. teach all the features of this claim as applied to claim 23 above; however, Milne et al. fail to teach wherein the controller additionally receives one or more input signal in the form of managed pressure drilling (MPD) system data and/or early kick detection system (EKDS) data.  
Sanchez Soto et al. teach wherein the controller (see fig. 2) additionally receives one or more input signal in the form of managed pressure drilling (MPD) system data (refer to para 0049) and/or early kick detection system (EKDS) data (refer to abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Milne et al. to additionally receives one or more input signal in the form of managed pressure drilling and/or include an early kick detection system data, as taught by Sanchez Soto et al., for controlling the pressure of the wellbore being drilled and/or identifying an early stage formation of a well kick which improves well control, reduces unnecessary well shut-in events, and reduces costs related to drilling operations (see para 0027). 
Regarding claim 25, Milne et al. teach all the features of this claim as applied to claim 23 above; however, Milne et al. is silent to wherein the controller may be 
Sanchez Soto et al. teach controller (205, fig. 2) may be configured to receive one or more input signal in the form of a manual confirmation input for inputting operation commands to the drilling system (manual input 220 from user 225, refer to para 0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Milne et al. to allow the controller receive one or more input signal in the form of a manual confirmation input, as taught by Sanchez Soto et al., for inputting operation commands to the drilling system (see para 0060). 
Regarding claim 28, Milne et al. teach all the features of this claim as applied to claim 22 above; however, Milne et al. is silent a computer program product configured such that when processed by a suitable processing system configures the processing system to implement the method of claim 22.  
Sanchez Soto et al. teach a computer program product (para 0060: the computer device 205 include program modules) configured such that when processed by a suitable processing system (215) configures the processing system to implement the method (refer to para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Milne et al. to include a computer program product configured such that when processed by a suitable processing system 
Regarding claim 29, Milne et al. teach all the features of this claim as applied to claim 22 above; Milne et al. further disclose a carrier medium (para 0022: fiber optic lines).
However, Milne et al. is silent to the carrier medium comprising a signal, the signal when processed by a suitable processing system causes the processing system to implement the method of claim 22.
Sanchez Soto et al. teach a carrier medium, the carrier medium (para 0032: fiber optic lines) comprising a signal (para 0039: signals from pressure sensor), the signal when processed by a suitable processing system causes the processing system to implement the method (see figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Milne et al. to have the carrier medium comprising a signal, the signal when processed by a suitable processing system causes the processing system to implement the method, as taught by Sanchez Soto et al., for transmitting information to the control system. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (U.S. 2012/0274475A1), in view of Koederitz (U.S. 2003/0168258A1).
Regarding claim 6, Milne et al. teach all the features of this claim as applied to claim 1 above; however, Milne et al. is silent to wherein the system is configured for coupling to, to communicate with or may be operatively associated with a draw works of 
Koederitz teaches a system for detecting a kick comprising a controller (100, fig. 1) wherein when a kick is sensed, the controller (100) cause the draw-works to pull drill string (50) up the well bore (30) for a distance so that the rams may close without closing the BOP (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Milne et al. to include control protocol comprising a command signal to the drawworks to raise the drill string off the bottom of the wellbore, as taught by Koederitz, for controlling the kick. 
Regarding claim 7, Milne et al. teach all the features of this claim as applied to claim 1 above; Milne et al. further disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with a top drive (51) of the installation (see fig. 1).
However, Milne et al. is silent to the initial well control protocol comprising a command signal to the top drive to stop rotation of the top drive. 
Koederitz teaches a system for detecting a kick comprising a controller (100, fig. 1) wherein when a kick is sensed, the controller (100) is integrated into an automatic drilling system and connected to a rotary top drive, wherein the controller (100) initiate a well control protocol comprising a command signal to the top drive to stop rotation of the top drive (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Milne et al. to 
Regarding claim 8, Milne et al. disclose wherein the system is configured for coupling to, to communicate with or may be operatively associated with one or more mud pumps (53) of the installation (see fig. 1).
However, Milne et al. is silent to the initial well control protocol comprising a command signal to the mud pumps to stop the mud pumps, or a preselected subset of the mud pumps. 
  Koederitz teaches a system for detecting a kick comprising a controller (100, fig. 1) wherein when a kick is sensed, the controller (100) automatically controls mud pump (90, refer to abstract), wherein the controller (100) initial well control protocol comprising a command signal to the mud pumps to stop the mud pumps, or a preselected subset of the mud pumps (refer to para 0039 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Milne et al. to include control protocol comprising a command signal to the mud pumps to stop the mud pumps, or a preselected subset of the mud pumps, as taught by Koederitz, for controlling the kick.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alberty (U.S. 2010/0258303A1) teaches a system for detecting a kick based on measured volumetric flow rate (refer to para 0004). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
01/07/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672